Case 21-60120-can11   Doc 26     Filed 04/01/21 Entered 04/01/21 14:12:58   Desc Main
                               Document      Page 1 of 35
Case 21-60120-can11   Doc 26     Filed 04/01/21 Entered 04/01/21 14:12:58   Desc Main
                               Document      Page 2 of 35
Case 21-60120-can11   Doc 26     Filed 04/01/21 Entered 04/01/21 14:12:58   Desc Main
                               Document      Page 3 of 35
Case 21-60120-can11   Doc 26     Filed 04/01/21 Entered 04/01/21 14:12:58   Desc Main
                               Document      Page 4 of 35
Case 21-60120-can11   Doc 26     Filed 04/01/21 Entered 04/01/21 14:12:58   Desc Main
                               Document      Page 5 of 35
Case 21-60120-can11   Doc 26     Filed 04/01/21 Entered 04/01/21 14:12:58   Desc Main
                               Document      Page 6 of 35
Case 21-60120-can11   Doc 26     Filed 04/01/21 Entered 04/01/21 14:12:58   Desc Main
                               Document      Page 7 of 35
Case 21-60120-can11   Doc 26     Filed 04/01/21 Entered 04/01/21 14:12:58   Desc Main
                               Document      Page 8 of 35
Case 21-60120-can11   Doc 26     Filed 04/01/21 Entered 04/01/21 14:12:58   Desc Main
                               Document      Page 9 of 35
Case 21-60120-can11   Doc 26 Filed 04/01/21 Entered 04/01/21 14:12:58   Desc Main
                            Document    Page 10 of 35
Case 21-60120-can11   Doc 26 Filed 04/01/21 Entered 04/01/21 14:12:58   Desc Main
                            Document    Page 11 of 35
Case 21-60120-can11   Doc 26 Filed 04/01/21 Entered 04/01/21 14:12:58   Desc Main
                            Document    Page 12 of 35
Case 21-60120-can11   Doc 26 Filed 04/01/21 Entered 04/01/21 14:12:58   Desc Main
                            Document    Page 13 of 35
Case 21-60120-can11   Doc 26 Filed 04/01/21 Entered 04/01/21 14:12:58   Desc Main
                            Document    Page 14 of 35
Case 21-60120-can11   Doc 26 Filed 04/01/21 Entered 04/01/21 14:12:58   Desc Main
                            Document    Page 15 of 35
Case 21-60120-can11   Doc 26 Filed 04/01/21 Entered 04/01/21 14:12:58   Desc Main
                            Document    Page 16 of 35
Case 21-60120-can11   Doc 26 Filed 04/01/21 Entered 04/01/21 14:12:58   Desc Main
                            Document    Page 17 of 35
Case 21-60120-can11   Doc 26 Filed 04/01/21 Entered 04/01/21 14:12:58   Desc Main
                            Document    Page 18 of 35
Case 21-60120-can11   Doc 26 Filed 04/01/21 Entered 04/01/21 14:12:58   Desc Main
                            Document    Page 19 of 35
Case 21-60120-can11   Doc 26 Filed 04/01/21 Entered 04/01/21 14:12:58   Desc Main
                            Document    Page 20 of 35
Case 21-60120-can11   Doc 26 Filed 04/01/21 Entered 04/01/21 14:12:58   Desc Main
                            Document    Page 21 of 35
Case 21-60120-can11   Doc 26 Filed 04/01/21 Entered 04/01/21 14:12:58   Desc Main
                            Document    Page 22 of 35
Case 21-60120-can11   Doc 26 Filed 04/01/21 Entered 04/01/21 14:12:58   Desc Main
                            Document    Page 23 of 35
Case 21-60120-can11   Doc 26 Filed 04/01/21 Entered 04/01/21 14:12:58   Desc Main
                            Document    Page 24 of 35
Case 21-60120-can11   Doc 26 Filed 04/01/21 Entered 04/01/21 14:12:58   Desc Main
                            Document    Page 25 of 35
Case 21-60120-can11   Doc 26 Filed 04/01/21 Entered 04/01/21 14:12:58   Desc Main
                            Document    Page 26 of 35
Case 21-60120-can11   Doc 26 Filed 04/01/21 Entered 04/01/21 14:12:58   Desc Main
                            Document    Page 27 of 35
Case 21-60120-can11   Doc 26 Filed 04/01/21 Entered 04/01/21 14:12:58   Desc Main
                            Document    Page 28 of 35
Case 21-60120-can11   Doc 26 Filed 04/01/21 Entered 04/01/21 14:12:58   Desc Main
                            Document    Page 29 of 35
Case 21-60120-can11   Doc 26 Filed 04/01/21 Entered 04/01/21 14:12:58   Desc Main
                            Document    Page 30 of 35
Case 21-60120-can11   Doc 26 Filed 04/01/21 Entered 04/01/21 14:12:58   Desc Main
                            Document    Page 31 of 35
Case 21-60120-can11   Doc 26 Filed 04/01/21 Entered 04/01/21 14:12:58   Desc Main
                            Document    Page 32 of 35
Case 21-60120-can11   Doc 26 Filed 04/01/21 Entered 04/01/21 14:12:58   Desc Main
                            Document    Page 33 of 35
Case 21-60120-can11   Doc 26 Filed 04/01/21 Entered 04/01/21 14:12:58   Desc Main
                            Document    Page 34 of 35
Case 21-60120-can11   Doc 26 Filed 04/01/21 Entered 04/01/21 14:12:58   Desc Main
                            Document    Page 35 of 35
